 


 HR 4465 ENR: Federal Assets Sale and Transfer Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4465 
 
AN ACT 
To decrease the deficit by consolidating and selling Federal buildings and other civilian real property, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Federal Assets Sale and Transfer Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Purposes.
Sec. 3. Definitions.
Sec. 4. Board.
Sec. 5. Board meetings.
Sec. 6. Compensation and travel expenses.
Sec. 7. Executive Director.
Sec. 8. Staff.
Sec. 9. Contracting authority.
Sec. 10. Termination.
Sec. 11. Development of recommendations to Board.
Sec. 12. Board duties.
Sec. 13. Review by OMB.
Sec. 14. Implementation of Board recommendations.
Sec. 15. Authorization of appropriations.
Sec. 16. Funding.
Sec. 17. Congressional approval of proposed projects.
Sec. 18. Preclusion of judicial review.
Sec. 19. Implementation review by GAO.
Sec. 20. Agency retention of proceeds.
Sec. 21. Federal real property database.
Sec. 22. Streamlining McKinney-Vento Homeless Assistance Act.
Sec. 23. Additional property.
Sec. 24. Sale of 12th and Independence.
Sec. 25. Sale of Cotton Annex.
  
2.PurposesThe purpose of this Act is to reduce the costs of Federal real estate by— (1)consolidating the footprint of Federal buildings and facilities; 
(2)maximizing the utilization rate of Federal buildings and facilities; (3)reducing the reliance on leased space; 
(4)selling or redeveloping high value assets that are underutilized to obtain the highest and best value for the taxpayer and maximize the return to the taxpayer; (5)reducing the operating and maintenance costs of Federal civilian real properties; 
(6)reducing redundancy, overlap, and costs associated with field offices; (7)creating incentives for Federal agencies to achieve greater efficiency in their inventories of civilian real property; 
(8)facilitating and expediting the sale or disposal of unneeded Federal civilian real properties; (9)improving the efficiency of real property transfers for the provision of services to the homeless; and 
(10)assisting Federal agencies in achieving the Government’s sustainability goals by reducing excess space, inventory, and energy consumption, as well as by leveraging new technologies. 3.DefinitionsIn this Act, unless otherwise expressly stated, the following definitions apply: 
(1)AdministratorThe term Administrator means the Administrator of General Services. (2)BoardThe term Board means the Public Buildings Reform Board established by section 4. 
(3)CERCLAThe term CERCLA means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.). (4)Federal agencyThe term Federal agency means an executive department or independent establishment in the executive branch of the Government, and a wholly owned Government corporation. 
(5)Federal civilian real property and civilian real property 
(A)In generalThe terms Federal civilian real property and civilian real property refer to Federal real property assets, including public buildings as defined in section 3301(a) of title 40, United States Code, occupied and improved grounds, leased space, or other physical structures under the custody and control of any Federal agency. (B)ExclusionsSubparagraph (A) shall not be construed as including any of the following types of property: 
(i)Properties that are on military installations (including any fort, camp, post, naval training station, airfield proving ground, military supply depot, military school, or any similar facility of the Department of Defense). (ii)A base, camp, post, station, yard, center, or homeport facility for any ship or activity under the jurisdiction of the Coast Guard. 
(iii)Properties that are excluded for reasons of national security by the Director of the Office of Management and Budget. (iv)Properties that are excepted from the definition of the term property under section 102 of title 40, United States Code. 
(v)Indian and Native Alaskan properties, including— (I)any property within the limits of an Indian reservation to which the United States owns title for the benefit of an Indian tribe; and 
(II)any property title that is held in trust by the United States for the benefit of an Indian tribe or individual or held by an Indian tribe or individual subject to restriction by the United States against alienation. (vi)Properties operated and maintained by the Tennessee Valley Authority pursuant to the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.). 
(vii)Postal properties owned by the United States Postal Service. (viii)Properties used in connection with Federal programs for agricultural, recreational, or conservation purposes, including research in connection with the programs. 
(ix)Properties used in connection with river, harbor, flood control, reclamation, or power projects. (x)Properties located outside the United States operated or maintained by the Department of State or the United States Agency for International Development. 
(6)Field officeThe term field office means any Federal office that is not the headquarters office location for the Federal agency. (7)HUDThe term HUD means the Department of Housing and Urban Development. 
(8)OMBThe term OMB means the Office of Management and Budget. (9)Value of transactionsThe term value of transactions means the sum of the estimated proceeds and estimated costs, based on the accounting system developed or identified under section 12(e), associated with the transactions included in Board recommendations. 
4.Board 
(a)EstablishmentThere is established an independent board to be known as the Public Buildings Reform Board. (b)DutiesThe Board shall carry out the duties as specified in this Act. 
(c)Membership 
(1)In generalThe Board shall be composed of a Chairperson appointed by the President, by and with the advice and consent of the Senate, and six members appointed by the President. (2)AppointmentsIn selecting individuals for appointments to the Board, the President shall consult with— 
(A)the Speaker of the House of Representatives concerning the appointment of two members; (B)the majority leader of the Senate concerning the appointment of two members; 
(C)the minority leader of the House of Representatives concerning the appointment of one member; and (D)the minority leader of the Senate concerning the appointment of one member. 
(3)TermsThe term for each member of the Board shall be 6 years. (4)VacanciesVacancies shall be filled in the same manner as the original appointment. 
(5)QualificationsIn selecting individuals for appointment to the Board, the President shall ensure that the Board contains individuals with expertise representative of the following: (A)Commercial real estate and redevelopment. 
(B)Space optimization and utilization. (C)Community development, including transportation and planning. 
5.Board meetings 
(a)Open meetingsEach meeting of the Board, other than meetings in which classified information is to be discussed, shall be open to the public. Any open meeting shall be announced in the Federal Register and the Federal Web site established by the Board at least 14 calendar days in advance of a meeting. For all public meetings, the Board shall release an agenda and a listing of materials relevant to the topics to be discussed. (b)Quorum and meetingsFive Board members shall constitute a quorum for the purposes of conducting business and three or more Board members shall constitute a meeting of the Board. 
(c)Transparency of informationAll the proceedings, information, and deliberations of the Board shall be open, upon request, to the Chairperson and ranking minority party member, and their respective subcommittee Chairperson and subcommittee ranking minority party member, of— (1)the Committee on Transportation and Infrastructure of the House of Representatives; 
(2)the Committee on Oversight and Government Reform of the House of Representatives; (3)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(4)the Committee on Environment and Public Works of the Senate; and (5)the Committees on Appropriations of the House of Representatives and the Senate. 
(d)Government Accountability OfficeAll proceedings, information, and deliberations of the Board shall be open, upon request, to the Comptroller General of the United States. 6.Compensation and travel expenses (a)Compensation (1)Rate of pay for membersEach member, other than the Chairperson, shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Board. 
(2)Rate of pay for ChairpersonThe Chairperson shall be paid for each day referred to in paragraph (1) at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level III of the Executive Schedule under section 5314 of title 5, United States Code. (b)TravelMembers shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code. 
7.Executive Director 
(a)AppointmentThe Board shall appoint an Executive Director, who may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service. (b)Rate of payThe Executive Director shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
8.Staff 
(a)Additional personnelSubject to subsection (b), the Executive Director may request additional personnel detailed from Federal agencies. (b)Requests for detail employeesUpon request of the Executive Director and approval of the Board and the Director of OMB, the head of any Federal agency shall detail the requested personnel of that agency to the Board to assist the Board in carrying out its duties under this Act. 
(c)QualificationsAppointments shall be made with consideration of a balance of expertise consistent with the qualifications of representatives described in section 4(c)(5). 9.Contracting authority (a)Experts and consultantsThe Board, to the extent practicable and subject to appropriations Acts, shall use contracts, including nonappropriated contracts, entered into by the Administrator for services necessary to carry out the duties of the Board. 
(b)Office spaceThe Administrator, in consultation with the Board, shall identify and provide, without charge, suitable office space within the existing Federal space inventory to house the operations of the Board. (c)Personal propertyThe Board shall use personal property already in the custody and control of the Administrator. 
10.TerminationThe Board shall cease operations and terminate 6 years after the date of enactment of this Act. 11.Development of recommendations to Board (a)Submissions of agency information and recommendationsNot later than 120 days after the date of enactment of this Act, and not later than 120 days after the first day of each fiscal year thereafter until the termination of the Board, the head of each Federal agency shall submit to the Administrator and the Director of OMB the following: 
(1)Current dataCurrent data of all Federal civilian real properties owned, leased, or controlled by the agency, including all relevant information prescribed by the Administrator and the Director of OMB, including data related to the age and condition of the property, operating costs, history of capital expenditures, sustainability metrics, number of Federal employees and functions housed in the respective property, and square footage (including gross, rentable, and usable). (2)Agency recommendationsRecommendations of the agency on the following: 
(A)Federal civilian real properties that can be sold for proceeds or otherwise disposed of, reported as excess, declared surplus, outleased, or otherwise no longer meeting the needs of the agency, excluding leasebacks or other such exchange agreements where the property continues to be used by the agency. (B)Federal civilian real properties that can be transferred, exchanged, consolidated, co-located, reconfigured, or redeveloped, so as to reduce the civilian real property inventory, reduce the operating costs of the Government, and create the highest value and return for the taxpayer. 
(C)Operational efficiencies that the Government can realize in its operation and maintenance of Federal civilian real properties. (b)Standards and criteria (1)Development of standards and criteriaNot later than 60 days after the deadline for submissions of agency recommendations under subsection (a), the Director of OMB, in consultation with the Administrator, shall— 
(A)review the agency recommendations; (B)develop consistent standards and criteria against which the agency recommendations will be reviewed; and 
(C)submit to the Board the recommendations developed pursuant to paragraph (2). (2)Recommendations to BoardThe Director of OMB and the Administrator shall jointly develop recommendations to the Board based on the standards and criteria developed under paragraph (1). 
(3)FactorsIn developing the standards and criteria under paragraph (1), the Director of OMB, in consultation with the Administrator, shall incorporate the following factors: (A)The extent to which the civilian real property could be sold (including property that is no longer meeting the needs of the Government), redeveloped, outleased, or otherwise used to produce the highest and best value and return for the taxpayer. 
(B)The extent to which the operating and maintenance costs are reduced through consolidating, co-locating, and reconfiguring space, and through realizing other operational efficiencies. (C)The extent to which the utilization rate is being maximized and is consistent with non-governmental industry standards for the given function or operation. 
(D)The extent and timing of potential costs and savings, including the number of years, beginning with the date of completion of the proposed recommendation. (E)The extent to which reliance on leasing for long-term space needs is reduced. 
(F)The extent to which a civilian real property aligns with the current mission of the Federal agency. (G)The extent to which there are opportunities to consolidate similar operations across multiple agencies or within agencies. 
(H)The economic impact on existing communities in the vicinity of the civilian real property. (I)The extent to which energy consumption is reduced. 
(J)The extent to which public access to agency services is maintained or enhanced. (c)Special rule for utilization ratesStandards developed by the Director of OMB pursuant to subsection (b) shall incorporate and apply clear standard utilization rates to the extent that such standard rates increase efficiency and provide performance data. The utilization rates shall be consistent throughout each applicable category of space and with nongovernment space utilization rates. To the extent the space utilization rate of a given agency exceeds the utilization rates to be applied under this subsection, the Director of OMB may recommend realignment, co-location, consolidation, or other type of action to improve space utilization. 
(d)Submission to Board 
(1)In generalThe Director of OMB shall submit the standards, criteria, and recommendations developed pursuant to subsection (b) to the Board with all supporting information, data, analyses, and documentation. (2)PublicationThe standards, criteria, and recommendations developed pursuant to subsection (b) shall be published in the Federal Register and transmitted to the committees listed in section 5(c) and to the Comptroller General of the United States. 
(3)Access to informationThe Board shall also have access to all information pertaining to the recommendations developed pursuant to subsection (b), including supporting information, data, analyses, and documentation submitted pursuant to subsection (a). Upon request, a Federal agency shall provide to the Board any additional information pertaining to the civilian real properties under the custody, control, or administrative jurisdiction of the Federal agency. The Board shall notify the committees listed in section 5(c) of any failure by an agency to comply with a request of the Board. 12.Board duties (a)Identification of property reduction opportunitiesThe Board shall identify opportunities for the Government to reduce significantly its inventory of civilian real property and reduce costs to the Government. 
(b)Identification of high value assets 
(1)Identification of certain propertiesNot later than 180 days after Board members are appointed pursuant to section 4, the Board shall— (A)identify not fewer than five Federal civilian real properties that are not on the list of surplus or excess as of such date with a total fair market value of not less than $500,000,000 and not more than $750,000,000; and 
(B)transmit the list of the Federal civilian real properties to the Director of OMB and Congress as Board recommendations and subject to the approval process described in section 13. (2)Information and dataIn order to meet the goal established under paragraph (1), each Federal agency shall provide, upon request, any and all information and data regarding its civilian real properties to the Board. The Board shall notify the committees listed in section 5(c) of any failure by an agency to comply with a request of the Board. 
(3)FactorsIn identifying properties pursuant to paragraph (1), the Board shall consider the factors listed in section 11(b)(3). (4)Leaseback restrictionsNone of the existing improvements on properties sold under this subsection may be leased back to the Government. 
(5)Report of excessNot later than 60 days after the approval of Board recommendations pursuant to paragraph (1), Federal agencies with custody, control, or administrative jurisdiction over the identified properties shall submit a Report of Excess to the General Services Administration. (6)Sale (A)Initiation of saleNot later than 120 days after the acceptance by the Administrator of the Report of Excess and notwithstanding any other provision of law (including section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411), but except as provided in section 14(g)), the General Services Administration shall initiate the sale of the civilian real properties described in paragraph (1). 
(B)Completion of saleNot later than 1 year after the acceptance of the Report of Excess, the Administrator shall sell the civilian real properties at fair market value at highest and best use, unless the Director of OMB determines it is in the financial interest of the Government to execute a sale more than a year after the acceptance of the Report of Excess, but not greater than 2 years after the acceptance of the Report of Excess. (c)Analysis of inventoryThe Board shall perform an independent analysis of the inventory of Federal civilian real property and the recommendations submitted pursuant to section 11. The Board shall not be bound or limited by the recommendations submitted pursuant to section 11. If, in the opinion of the Board, an agency fails to provide needed information, data, or adequate recommendations that meet the standards and criteria, the Board shall develop such recommendations as the Board considers appropriate based on existing data contained in the Federal Real Property Profile or other relevant information. 
(d)Information and proposals 
(1)ReceiptNotwithstanding any other provision of law, the Board may receive and consider proposals, information, and other data submitted by State and local officials and the private sector. (2)ConsultationThe Board shall consult with State and local officials on information, proposals, and other data that the officials submit to the Board. 
(3)AvailabilityInformation submitted to the Board shall be made publicly available. (e)Accounting systemNot later than 120 days after the date of enactment of this Act, the Board shall identify or develop and implement a system of accounting to be used to independently evaluate the costs of and returns on the recommendations. Such accounting system shall be applied in developing the Board’s recommendations and determining the highest return to the taxpayer. In applying the accounting system, the Board shall set a standard performance period of not less than 15 years. 
(f)Public hearingThe Board shall conduct public hearings. All testimony before the Board at a public hearing under this subsection shall be presented under oath. (g)Reporting of information and recommendations (1)In generalSubject to the schedule and limitations specified in paragraph (2), the Board shall transmit to the Director of OMB, and publicly post on a Federal Web site maintained by the Board, reports containing the Board’s findings, conclusions, and recommendations for— 
(A)the consolidation, exchange, co-location, reconfiguration, lease reductions, sale, outlease, and redevelopment of Federal civilian real properties; and (B)other operational efficiencies that can be realized in the Government’s operation and maintenance of such properties. 
(2)Schedule and limitations 
(A)First roundNot later than 2 years after the date of transmittal of the list of properties recommended pursuant to subsection (b), the Board shall transmit to the Director of OMB the first report required under paragraph (1). The total value of transactions contained in the first report may not exceed $2,500,000,000. (B)Second roundNot earlier than 3 years after the date of transmittal of the first report, the Board shall transmit to the Director of OMB the second report required under paragraph (1). The total value of transactions contained in the second report may not exceed $4,750,000,000. 
(3)Consensus in majorityThe Board shall seek to develop consensus recommendations, but if a consensus cannot be obtained, the Board may include in the reports required under this subsection recommendations that are supported by a majority of the Board. (h)Federal Web siteThe Board shall establish and maintain a Federal Web site for the purposes of making relevant information publicly available. 
(i)Review by GAOThe Comptroller General of the United States shall transmit to Congress and the Board a report containing a detailed analysis of the recommendations and selection process. 13.Review by OMB (a)Review of recommendationsUpon receipt of the Board’s recommendations pursuant to subsections (b) and (g) of section 12, the Director of OMB shall conduct a review of the recommendations. 
(b)Report to Board and CongressNot later than 30 days after the receipt of the Board’s recommendations, the Director of OMB shall transmit to the Board and Congress a report that sets forth the Director of OMB’s approval or disapproval of the Board’s recommendations. (c)Approval and disapproval (1)ApprovalIf the Director of OMB approves the Board’s recommendations, the Director of OMB shall transmit a copy of the recommendations to Congress, together with a certification of such approval. 
(2)DisapprovalIf the Director of OMB disapproves the Board’s recommendations, in whole or in part, the Director of OMB shall transmit a copy of the recommendations to Congress and the reasons for disapproval of the recommendations to the Board and Congress. (3)Revised recommendationsNot later than 30 days after the receipt of reasons for disapproval under paragraph (2), the Board shall transmit to the Director of OMB revised recommendations for approval. 
(4)Approval of revised recommendationsIf the Director of OMB approves the revised recommendations received under paragraph (3), the Director of OMB shall transmit a copy of the revised recommendations to Congress, together with a certification of such approval. (d)Termination of process for given roundIf the Director of OMB does not transmit to Congress an approval and certification described in paragraph (1) or (4) of subsection (c) on or before the 30th day following the receipt of the Board’s recommendations or revised recommendations, as the case may be, the process shall terminate until the following round, as described in section 12. 
14.Implementation of Board recommendations 
(a)Deadlines 
(1)PreparationFederal agencies shall— (A)not later than 60 days after the Director of OMB transmits the Board’s recommendations to Congress pursuant to paragraph (1) or (4) of section 13(c), immediately begin preparations to carry out the Board’s recommendations; and 
(B)not later than 2 years after such transmittal, initiate all activities necessary to carry out the Board’s recommendations. (2)CompletionNot later than 6 years after the Director of OMB transmits the Board’s recommendations to Congress pursuant to paragraph (1) or (4) of section 13(c), Federal agencies shall complete all recommended actions. All actions shall be economically beneficial, cost neutral, or otherwise favorable to the Government. 
(3)Extenuating circumstancesFor actions that will take longer than the 6-year period described in paragraph (2) due to extenuating circumstances, Federal agencies shall notify the Director of OMB and Congress, as soon as the extenuating circumstance presents itself, with an estimated time to complete the relevant action. (b)Actions of Federal agencies related to civilian real propertiesIn taking actions related to any civilian real property under this Act, Federal agencies may take, pursuant to subsection (c), all such necessary and proper actions, including— 
(1)acquiring land, constructing replacement facilities, performing such other activities, and conducting advance planning and design as may be required to transfer functions from a Federal asset or property to another Federal civilian property; (2)reimbursing other Federal agencies for actions performed at the request of the Board; and 
(3)taking such actions as are practicable to maximize the value of Federal civilian real property to be sold by clarifying zoning and other limitations on use of such property. (c)Actions of Federal agencies To implement Board recommendations (1)Use of existing legal authorities (A)In generalExcept as provided in paragraph (2), when acting on a recommendation of the Board, a Federal agency shall— 
(i)in consultation with the Administrator, continue to act within the Federal agency’s existing legal authorities, including legal authorities delegated to the Federal agency by the Administrator; or (ii)work in partnership with the Administrator to carry out such actions. 
(B)Necessary and proper actionsThe Administrator may take such necessary and proper actions, including the sale, conveyance, or exchange of civilian real property, as required to implement the Board’s recommendations in the time period required under subsection (a). (2)ExpertsA Federal agency may enter into no cost, nonappropriated contracts for expert commercial real estate services to carry out the Federal agency’s responsibilities pursuant to the recommendations. 
(d)Discretion of Administrator regarding transactionsFor any transaction identified, recommended, or commenced as a result of this Act, any otherwise required legal priority given to, or requirement to enter into, a transaction to convey a Federal civilian real property for less than fair market value, for no consideration at all, or in a transaction that mandates the exclusion of other market participants, shall be at the discretion of the Administrator. (e)Relationship to other lawsAny recommendation or commencement of a sale, disposal, consolidation, reconfiguration, co-location, or realignment of civilian real property under this Act shall not be subject to— 
(1)section 545(b)(8) of title 40, United States Code; (2)sections 550, 553, and 554 of title 40, United States Code; 
(3)any section of the Act entitled An Act Authorizing the transfer of certain real property for wildlife, or other purposes (16 U.S.C. 667b); (4)section 47151 of title 49, United States Code; 
(5)sections 107 and 317 of title 23, United States Code; (6)section 1304(b) of title 40, United States Code; 
(7)section 13(d) of the Surplus Property Act of 1944 (50 U.S.C. App. 1622(d)); (8)any other provision of law authorizing the conveyance of real property owned by the Government for no consideration; and 
(9)any congressional notification requirement other than that in section 545 of title 40, United States Code. (f)Public benefit (1)Submission of information to HUDThe Director of OMB shall submit to the Secretary of HUD, on the same day the Director of OMB submits the Board’s recommendations to Congress pursuant to paragraphs (1) and (4) of section 13(c), all known information on Federal civilian real properties that are included in the recommendations (except those recommended under section 12(b)). 
(2)HUD to report to BoardNot later than 30 days after the submission of information on Federal properties under paragraph (1), the Secretary shall identify any suitable civilian real properties for use as a property benefiting the mission of assistance to the homeless for the purposes of further screening pursuant to section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411). (3)Additional authorityFollowing the review under paragraph (2), with respect to a civilian real property that is not identified by the Secretary as suitable for use as a property benefiting the mission of assistance to the homeless and that has been recommended for sale by the Board, the Director of OMB may exclude the property from the Board’s recommendations if the Director determines that the property is suitable for use as a public park or recreation area by a State or local government and it is in the best interest of taxpayers. 
(g)Environmental considerations 
(1)Transfers of real property 
(A)In generalWhen implementing the recommended actions for civilian real properties that have been identified in the Board’s report, as specified in section 12(g), and subject to paragraph (2) and in compliance with CERCLA, including section 120(h) of CERCLA (42 U.S.C. 9620(h)), Federal agencies may enter into an agreement to transfer by deed, pursuant to section 120(h)(3) of that Act (42 U.S.C. 9620(h)(3)), civilian real property with any person. (B)Additional terms and conditionsThe head of the disposing agency may require any additional terms and conditions in connection with an agreement authorized by subparagraph (A) as the head of the disposing agency considers appropriate to protect the interests of the United States. Such additional terms and conditions shall not affect or diminish any rights or obligations of the Federal agencies under section 120(h) of CERCLA (including, without limitation, the requirements of subsections (h)(3)(A) and (h)(3)(C)(iv) of that section). 
(2)Certification concerning costsA transfer of Federal civilian real property may be made under paragraph (1) only if the head of the disposing agency certifies to the Board and Congress that— (A)the costs of all environmental restoration, waste management, and environmental compliance activities otherwise to be paid by the disposing agency with respect to the property are equal to or greater than the fair market value of the property to be transferred, as determined by the head of the disposing agency; or 
(B)if such costs are lower than the fair market value of the property, the recipient of the property agrees to pay the difference between the fair market value and such costs. (3)Payments to recipientsIn the case of a civilian real property covered by a certification under paragraph (2)(A), the disposing agency may pay the recipient of such property an amount equal to the lesser of— 
(A)the amount by which the costs incurred by the recipient of such property for all environmental restoration, waste management, and environmental compliance activities with respect to such property exceed the fair market value of such property as specified in such certification; or (B)the amount by which the costs (as determined by the head of the disposing agency) that would otherwise have been incurred by the Secretary for such restoration, waste management, and environmental compliance activities with respect to such property exceed the fair market value of such property as so specified. 
(4)Information to be provided to recipientsAs part of an agreement under paragraph (1), the head of the disposing agency shall disclose, in accordance with applicable law, to the person to whom the civilian real property will be transferred information possessed by the disposing agency regarding the environmental restoration, waste management, and environmental compliance activities that relate to the property. The head of the disposing agency shall provide such information before entering into the agreement. (5)Consideration of environmental remediation in granting time extensionsFor the purposes of granting time extensions under subsection (a), the Director of OMB shall give the need for significant environmental remediation to a civilian real property more weight than any other factor in determining whether to grant an extension to implement a Board recommendation. 
(6)Limitation on statutory constructionNothing in this Act may be construed to modify, alter, or amend CERCLA, the National Environmental Policy Act of 1969, or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.). 15.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act an initial appropriation of— 
(1)$2,000,000 for salaries and expenses of the Board; and (2)$40,000,000 to be deposited into the Asset Proceeds and Space Management Fund for activities related to the implementation of the Board’s recommendations. 
16.Funding 
(a)Salaries and expenses account 
(1)EstablishmentThere is established in the Treasury of the United States an account to be known as the Public Buildings Reform Board Salaries and Expenses Account (in this subsection referred to as the Account). (2)Necessary paymentsThere shall be deposited into the Account such amounts, as are provided in appropriations Acts, for those necessary payments for salaries and expenses to accomplish the administrative needs of the Board. 
(b)Asset Proceeds and Space Management Fund 
(1)EstablishmentThere is established within the Federal Buildings Fund established under section 592 of title 40, United States Code, an account to be known as the Public Buildings Reform Board—Asset Proceeds and Space Management Fund (in this subsection referred to as the Fund). (2)Use of amountsAmounts in the Fund shall be used solely for the purposes of carrying out actions pursuant to the Board recommendations approved under section 13. 
(3)DepositsThe following amounts shall be deposited into the Fund and made available for obligation or expenditure only as provided in advance in appropriations Acts (subject to section 3307 of title 40, United States Code, to the extent an appropriation normally covered by that section exceeds $20,000,000) for the purposes specified: (A)Such amounts as are provided in appropriations Acts, to remain available until expended, for the consolidation, co-location, exchange, redevelopment, reconfiguration of space, disposal, and other actions recommended by the Board for Federal agencies. 
(B)Amounts received from the sale of any civilian real property action taken pursuant to a recommendation of the Board. (4)Use of amounts to cover costsAs provided in appropriations Acts, amounts in the Fund may be made available to cover necessary costs associated with implementing the recommendations pursuant to section 14, including costs associated with— 
(A)sales transactions; (B)acquiring land, construction, constructing replacement facilities, and conducting advance planning and design as may be required to transfer functions from a Federal asset or property to another Federal civilian property; 
(C)co-location, redevelopment, disposal, and reconfiguration of space; and (D)other actions recommended by the Board for Federal agencies. 
(c)Additional requirement for budget contentsThe President shall transmit along with the President’s budget submitted pursuant to section 1105 of title 31, United States Code, an estimate of proceeds that are the result of the Board’s recommendations and the obligations and expenditures needed to support such recommendations. 17.Congressional approval of proposed projectsSection 3307(b) of title 40, United States Code, is amended— 
(1)by striking and at the end of paragraph (6); (2)by striking the period at the end of paragraph (7) and inserting ; and; and 
(3)by adding at the end the following:  (8)a statement of how the proposed project is consistent with the standards and criteria developed under section 11(b) of the Federal Assets Sale and Transfer Act of 2016.. 
18.Preclusion of judicial reviewThe following actions shall not be subject to judicial review: (1)Actions taken pursuant to sections 12 and 13. 
(2)Actions of the Board. 19.Implementation review by GAOUpon transmittal of the Board’s recommendations from the Director of OMB to Congress under section 13, the Comptroller General of the United States at least annually shall monitor and review the implementation activities of Federal agencies pursuant to section 14, and report to Congress any findings and recommendations. 
20.Agency retention of proceeds 
(a)In generalSection 571 of title 40, United States Code, is amended by striking subsections (a) and (b) and inserting the following:  (a)Proceeds from transfer or sale of real property (1)Deposit of net proceedsNet proceeds described in subsection (c) shall be deposited into the appropriate real property account of the agency that had custody and accountability for the real property at the time the real property is determined to be excess. 
(2)Expenditure of net proceedsThe net proceeds deposited pursuant to paragraph (1) may only be expended, as authorized in annual appropriations Acts, for activities described in sections 543 and 545, including paying costs incurred by the General Services Administration for any disposal-related activity authorized by this chapter. (3)Deficit reductionAny net proceeds described in subsection (c) from the sale, lease, or other disposition of surplus real property that are not expended under paragraph (2) shall be used for deficit reduction. Any net proceeds not obligated within 3 years after the date of deposit and not expended within 5 years after such date shall be deposited as miscellaneous receipts in the Treasury. 
(b)Effect on other sectionsNothing in this section is intended to affect section 572(b), 573, or 574. (c)Net proceedsThe net proceeds described in this subsection are proceeds under this chapter, less expenses of the transfer or disposition as provided in section 572(a), from a— 
(1)transfer of excess real property to a Federal agency for agency use; or (2)sale, lease, or other disposition of surplus real property.. 
(b)Effective dateThe provisions of this section, including the amendments made by this section, shall take effect upon the termination of the Board pursuant to section 10 and shall not apply to proceeds from transactions conducted under section 14. 21.Federal real property database (a)Database requiredNot later than 1 year after the date of enactment of this section, the Administrator of General Services shall publish a single, comprehensive, and descriptive database of all Federal real property under the custody and control of all executive agencies, other than Federal real property excluded for reasons of national security, in accordance with subsection (b). 
(b)Required information for databaseThe Administrator shall collect from the head of each executive agency descriptive information, except for classified information, of the nature, use, and extent of the Federal real property of each such agency, including the following: (1)The geographic location of each Federal real property of each such agency, including the address and description for each such property. 
(2)The total size of each Federal real property of each such agency, including square footage and acreage of each such property. (3)Whether the Federal real property is currently, or will in the future be, needed to support agency’s mission or function. 
(4)The utilization of each Federal real property for each such agency, including whether such property is excess, surplus, underutilized, or unutilized. (5)The number of days each Federal real property is designated as excess, surplus, underutilized, or unutilized. 
(6)The annual operating costs of each Federal real property. (7)The replacement value of each Federal real property. 
(c)Access to database 
(1)Federal agenciesThe Administrator, in consultation with the Director of OMB, shall make the database established and maintained under this section available to other Federal agencies. (2)Public accessTo the extent consistent with national security and procurement laws, the database shall be accessible by the public at no cost through the Web site of the General Services Administration. 
(d)Transparency of databaseTo the extent practicable, the Administrator shall ensure that the database— (1)uses an open, machine-readable format; 
(2)permits users to search and sort Federal real property data; and (3)includes a means to download a large amount of Federal real property data and a selection of such data retrieved using a search. 
(e)ApplicabilityNothing in this section may be construed to require an agency to make available to the public information that is exempt from disclosure pursuant to section 552(b) of title 5, United States Code. 22.Streamlining McKinney-Vento Homeless Assistance ActSection 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411) is amended— 
(1)in subsection (b)(2)— (A)by striking (2)(A) and inserting (2); 
(B)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; (C)in subparagraph (A) (as so redesignated) by striking and at the end; 
(D)in subparagraph (B) (as so redesignated) by striking the period at the end and inserting ; and; and (E)by adding at the end the following: 
 
(C)in the case of surplus property, the provision of permanent housing with or without supportive services is an eligible use to assist the homeless under this section.; (2)in subsection (c)(1)(A) by striking in the Federal Register and inserting on the Web site of the Department of Housing and Urban Development or the General Services Administration; 
(3)in subsection (d)— (A)in paragraph (1) by striking period of 60 days and inserting period of 30 days; 
(B)in paragraphs (2) and (4) by striking 60-day period and inserting 30-day period; and (C)in paragraph (3) by adding at the end the following: If no such review of the determination is requested within the 20-day period, such property will not be included in subsequent publications unless the landholding agency makes changes to the property (e.g. improvements) that may change the unsuitable determination and the Secretary subsequently determines the property is suitable.; 
(4)in subsection (e)— (A)in paragraph (2)— 
(i)by striking (2) and inserting (2)(A); (ii)in subparagraph (A) (as so designated)— 
(I)by striking 90 days and inserting 75 days; and (II)by striking a complete application and inserting an initial application; and 
(iii)by adding at the end the following:  (B)An initial application shall set forth— 
(i)the services that will be offered; (ii)the need for the services; and 
(iii)the experience of the applicant that demonstrates the ability to provide the services.; (B)in paragraph (3) by striking 25 days after receipt of a completed application and inserting 10 days after receipt of an initial application; and 
(C)by adding at the end the following:  (4)If the Secretary of Health and Human Services approves an initial application, the applicant has 45 days in which to provide a final application that sets forth a reasonable plan to finance the approved program. 
(5)No later than 15 days after receipt of the final application, the Secretary of Health and Human Services shall review, make a final determination, and complete all actions on the final application. The Secretary of Health and Human Services shall maintain a public record of all actions taken in response to an application.; and (5)in subsection (f)(1) by striking available by and inserting available, at the applicant’s discretion, by. 
23.Additional propertySection 549(c)(3)(B)(vii) of title 40, United States Code, is amended to read as follows:  (vii)a museum attended by the public, and, for purposes of determining whether a museum is attended by the public, the Administrator shall consider a museum to be public if the nonprofit educational or public health institution or organization, at minimum, accedes to any request submitted for access during business hours;. 
24.Sale of 12th and Independence 
(a)DefinitionIn this section, the term property means the property located in the District of Columbia, subject to survey and as determined by the Administrator of General Services, generally consisting of Squares 325 and 326 and a portion of Square 351 and generally bounded by 12th Street, Independence Avenue, C Street, and the James Forrestal Building, all in Southwest Washington, District of Columbia, and shall include all associated air rights, improvements thereon, and appurtenances thereto.  (b)SaleNot later than December 31, 2018, the Administrator of General Services shall sell the property at fair market value at highest and best use. 
(c)Net proceedsAny net proceeds received shall be paid into an account in the Federal Buildings Fund established under section 592 of title 40, United States Code. Upon deposit, the net proceeds from the sale may be expended only subject to a specific future appropriation. 25.Sale of Cotton Annex (a)DefinitionIn this section, the term property means property located in the District of Columbia, subject to survey and as determined by the Administrator, generally consisting of Square 326 south of C Street, all in Southwest Washington, District of Columbia, including the building known as the Cotton Annex.
(b)SaleNot later than December 31, 2018, the Administrator of General Services shall sell the property at fair market value at highest and best use. (c)Net proceedsAny net proceeds received shall be paid into an account in the Federal Buildings Fund established under section 592 of title 40, United States Code. Upon deposit, the net proceeds from the sale may be expended only subject to a specific future appropriation. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
